Exhibit 10.1

FORM OF EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”) is entered into as of February 13,
2011, by and between Hughes Network Systems, LLC, a Delaware limited liability
company (the “LLC”), Hughes Communications, Inc., a Delaware corporation
(“Hughes”), and [HOLDER] (“Holder”, together with LLC and Hughes, the
“Parties”).

WHEREAS, Holder was issued and sold certain Class B Units of the LLC (the “Class
B Units”);

WHEREAS, the Class B Units are subject to the terms of a Restricted Unit
Purchase Agreement by and between Holder and HNS, as amended (the “Purchase
Agreement”) and the Second Amended and Restated Limited Liability Company
Agreement of HNS (the “LLC Agreement”);

WHEREAS, pursuant to the terms of the Purchase Agreement and LLC Agreement,
Holder can elect to exchange vested Class B Units into shares of Hughes common
stock, par value $.001 per share (the “Common Stock”); and

WHEREAS, the Parties hereby agree that all of Holder’s Class B Units shall be
exchanged into the Common Stock, consistent with past practice, prior to the
effective time of the transactions contemplated by that certain Agreement and
Plan of Merger by and among Hughes, EchoStar Corporation, EchoStar Satellite
Services L.L.C. and Broadband Acquisition Corporation dated as of February 13,
2011 (the “Merger”).

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.    Exchange of Class B Units. Holder’s Class B Units shall be exchanged for
Hughes common stock (i) prior to the effective time of the Merger, or (ii) if
not previously exchanged, subject to the consummation of the Merger, immediately
prior to the effective time of the Merger, in each case in accordance with the
Purchase Agreement and the LLC Agreement.

2.     Miscellaneous. This Agreement shall be governed by and interpreted in a
manner consistent with the Purchase Agreement and the LLC Agreement. This
Agreement may be executed in two counterparts, each of which shall be deemed to
be an original and both of which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

HUGHES NETWORK SYSTEMS, LLC By:  

 

Name:  

 

Title:  

 

HUGHES COMMUNICATIONS, INC. By:  

 

Name:  

 

Title:  

 

HOLDER

     

[HOLDER]